Exhibit 10.1
THIRD AMENDMENT TO LOAN AGREEMENT
     ENTERED INTO by and between HEALTHSTREAM, INC., a Tennessee corporation
(the “Borrower”), and SUNTRUST BANK, a Georgia state banking corporation (the
“Lender”), as of this 17 day of July, 2009.
RECITALS:
     1. The Borrower and the Lender entered into a Loan Agreement dated July 21,
2006, as amended by that certain First Amendment to Loan Agreement dated
February 16, 2007, and as amended by that certain Second Amendment to Loan
Agreement dated July 23, 2007 (as amended, the “Loan Agreement”).
     2. The Borrower and the Lender desire to amend the Loan Agreement as
provided in this amendment.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Borrower and the Lender agree as follows:
     1. Section 1.4 of the Loan Agreement is amended and restated in its
entirety to read as follows:
     1.4 Borrowing Advances for the Revolving Loan. Except to the extent that
the funding of Advances is accomplished through an automated cash management
system administered by Lender, Borrower shall request Advances under the
Revolving Loan pursuant to an operating account maintained with Lender. The
following persons are authorized to request Advances: Robert A. Frist, Jr.,
Scott A. Roberts, or Gerard M. Hayden, Jr.. Subject to the conditions contained
herein, any Advance requested by Borrower and approved by Lender by 12:00 noon
(Nashville, Tennessee time) shall be deposited into Borrower’s operating account
with Lender within forty-eight (48) hours of the request. Each request by
Borrower for an Advance shall constitute a representation and warranty by
Borrower, as of the date of the request and as of the date of the Advance that
Borrower has complied with the Conditions Precedent set forth in Article III
herein and that no Default or Event of Default exists.
     2. Section 1.5 of the Loan Agreement is amended and restated in its
entirety to read as follows:
     1.5 Use of Proceeds. Proceeds of the Revolving Loan shall be used to
provide funds for working capital needs, Permitted Acquisitions, and Permitted
Stock Repurchase or Redemption Transactions.
     3. Section 4.10 of the Loan Agreement is amended and restated in its
entirety to read as follows:
     4.10 Unused Fee. The Borrower agrees to pay to the Lender an unused fee
equal to twenty-five (25) basis points per annum of the average daily unused
amount of

1



--------------------------------------------------------------------------------



 



the Revolving Loan during the term of the Revolving Loan. Accrued unused fees
shall be payable in arrears on the last day of each March, June, September, and
December of each year and on the Maturity Date, with such payments to commence
September 30, 2009.
     4. Section 5.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
     5.8 Financial Covenants.
     (a) Funded Debt to EBITDA. Permit the ratio of (i) the consolidated Funded
Debt of Borrower and its Subsidiaries to (ii) EBITDA, as determined on a
consolidated basis in accordance with GAAP, to be greater than 2.0 to 1.0, as
measured on a rolling four quarter basis beginning September 30, 2009 and
calculated as of the last day of each fiscal quarter thereafter.
     (b) Funded Debt to Total Capitalization. Permit (i) the consolidated Funded
Debt of Borrower and its Subsidiaries, to exceed (ii) an amount equal to forty
percent (40%) of Total Capitalization of Borrower and its Subsidiaries as
determined on a consolidated basis.
     (c) Tangible Net Worth. Permit its Tangible Net Worth, as determined on a
consolidated basis in accordance with GAAP, at any time to be less than $1.00.
     5. Section 8.1 of the Loan Agreement is amended to include the definition
of “Applicable Rate” to read as follows:
     “Applicable Rate” means a variable rate of interest equal to 30 Day LIBOR
Rate, plus the number of basis points depicted on the pricing grid set forth
below; provided that the Applicable Rate as of July 17, 2009 shall be equal to
the 30 Day LIBOR Rate, plus 190 basis points per annum (the “Initial Applicable
Rate”). The Initial Applicable Rate shall remain effective until the Lender
receives the Borrower’s calculation of the Funded Debt to EBITDA Ratio as
required by Section 4.1(c) herein for the quarter ending September 30, 2009.
Thereafter and on a quarterly basis, the Applicable Rate shall be adjusted to
reflect changes to the Funded Debt to EBITDA Ratio as such changes are reported
to Lender pursuant to Section 4.1(c) herein. Calculation of the Funded Debt to
EBITDA Ratio shall be made on a rolling four quarter basis. Notwithstanding
anything contained herein to the contrary, at no time shall the Applicable Rate
or the Initial Applicable Rate be calculated and charged at an interest rate
less than three percent (3%) per annum. Interest for each year shall be computed
on the basis of a year of 360 days for the actual number of days elapsed.

2



--------------------------------------------------------------------------------



 



APPLICABLE RATE PRICING GRID

      BASIS POINTS   FUNDED DEBT TO EBITDA RATIO
190 basis points per annum
  Equal to or less than 1.00 to 1.00
 
   
220 basis points per annum
  Greater than 1.00 to 1.00, but no more than 2.00 to 1.00

     6. The definition of “EBITDA” as used in Section 8.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:
     “EBITDA” means, for any period, for the Borrower and its Subsidiaries, an
amount equal to the sum of (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income for such period, (i) Interest Expense,
(ii) income tax expense, (iii) depreciation and amortization, and (iv) all other
non-cash charges (including, but not limited to stock option compensation costs
applicable under and calculated in accordance with Statement of Financial
Accounting Standards No. 123 (revised 2004) [FAS 123 (revised)] as promulgated
by the FASB), minus (c) interest income, determined on a consolidated basis in
accordance with GAAP (except for non-cash charges, which are not determined in
accordance with GAAP) in each case for such period; provided, however, with
respect to any Person that became a Subsidiary of, or was merged with or
consolidated into, the Borrower during any such period, “EBITDA” shall also
include the EBITDA of such Person during such period and prior to the date of
such acquisition, merger, or consolidation and shall also include the pro forma
EBITDA of the Person prepared by the Borrower after the date of acquisition;
provided, however, that the pro forma EBITDA revenues of the Person shall not
exceed the historical EBITDA revenues of the Person to the date of acquisition.
     7. Section 8.1 of the Loan Agreement is amended to include the definition
of “Existing Subsidiary Guarantors” to read as follows:
     “Existing Subsidiary Guarantors” means each of HealthStream Acquisition I,
Inc., HealthStream Acquisition II, Inc., Data Management & Research, Inc., and
The Jackson Organization, Research Consultants, Inc.
     8. Section 8.1 of the Loan Agreement is amended to include the definition
of “Funded Debt” to read as follows:
     “Funded Debt” means any debt evidenced by a promissory note, loan
agreement, or instrument, which is not subordinated to the Indebtedness, plus
Capital Lease Obligations.
     9. The definition of “Guaranty” as used in Section 8.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



     “Guaranty” means the Guaranty executed by each Existing Subsidiary
Guarantor, and any Subsidiary of Borrower created by Permitted Acquisitions.
     10. The definition of “Guarantor” as used in Section 8.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
     “Guarantor” means each of the Existing Subsidiary Guarantors and any
Subsidiary of Borrower created by Permitted Acquisitions.
     11. Section 8.1 of the Loan Agreement is amended to include the definition
of “Permitted Stock Repurchase or Redemption Transaction” to read as follows:
     “Permitted Stock Repurchase or Redemption Transaction” means a stock
repurchase or redemption of the shares of Borrower by the Borrower provided,
that, (i) Borrower delivers written notice to Lender fifteen (15) days prior to
the completion of the intended transaction, which notice shall provide general
details about the intended transaction, (ii) together with such written notice,
Borrower provides Lender with pro forma calculations detailing the
post-transaction effect that the transaction will have on the Borrower’s
consolidated financial statements and the Financial Covenants set forth in
Section 5.8 of this Loan Agreement, (iii) the information provided by the
Borrower and identified in subpart (i) and (ii) above confirms that the Borrower
will be in compliance with the Financial Covenants set forth in Section 5.8
herein after giving effect to the transaction, (iv) the information provided by
the Borrower and identified in subparts (i) and (ii) above confirms that no
Material Adverse Effect will occur as a result of the transaction.
     12. The definition of “Revolving Note” as used in Section 8.1 of the Loan
Agreement shall be amended and restated in its entirety as follows:
     “Revolving Note” means that certain Revolving Credit Note dated July 21,
2006 issued by the Borrower to the order of Lender in the original principal
amount of up to $7,000,000, as amended and increased to $10,000,000 pursuant to
that certain First Amendment to Revolving Credit Note dated February 16, 2007,
as amended and increased to $15,000,000 pursuant to that certain Second
Amendment to Revolving Credit Note dated July 23, 2007, and as amended pursuant
to that certain Third Amendment to Revolving Credit Note dated July 17, 2009, as
such may be amended from time to time.
     13. The definition of “Total Capitalization” as used in Section 8.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
     “Total Capitalization” means the sum of Funded Debt and stockholder’s
equity without any deductions for intangibles.
     14. The definition of “Revolving Note Maturity Date” shall be amended and
restated as follows:

4



--------------------------------------------------------------------------------



 



     “Revolving Note Maturity Date” means the earlier of: (a) July 21, 2011,
(b) the occurrence of any event described in Section 6.1(d) or Section 6.1(e)
hereof; or (c) Lender’s acceleration of the Indebtedness following the
occurrence of an Event of Default.
     15. The definition of “Tangible Net Worth” as used in Section 8.1 of the
Loan Agreement shall be amended and restated in its entirety as follows:
     “Tangible Net Worth” means, as of any date, the total assets of the
Borrower and its subsidiaries, on a consolidated basis, that would be reflected
on the Borrower’s consolidated balance sheet as of such date, excluding any
items that would be classified as an intangible asset or goodwill, minus the
total liabilities of the Borrower and its subsidiaries, on a consolidated basis,
that would be reflected on the Borrower’s consolidated balance sheet as of such
date, all calculated in accordance with GAAP.
     16. Section 8.1 of the Loan Agreement is amended to include the definition
of “30-Day Libor Rate” to read as follows:
     “30-Day LIBOR Rate” means the rate per annum for deposits in U.S. dollars
for a one month period appearing on that page of the Bloomberg’s Report which
displays British Banker’s Association Interest Settlement Rates for deposits in
U.S. dollars (or if page or service shall cease to be available, such other page
on that service or such other service designated by the British Banker’s
Association for the display of such Association’s Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the day that is two
business days prior to the first day of each month during the term of this Note;
provided, that if such rate or service is not available to the Lender for any
reason, 30-Day LIBOR Rate shall mean the rate of interest determined by the
Lender to be the average (rounded upward, if necessary, to the nearest 1/100th
of 1%) of the rates per annum at which deposits in U.S. dollars are offered to
the Lender two (2) business days preceding the first day of each month during
the term of this Note by leading banks in the London interbank market as of
10:00 a.m. (Nashville, Tennessee time) for a one-month period and in an amount
comparable to the amount of the outstanding balance under this Note. Interest
for each year shall be computed on the basis of a year of 360 days for the
actual number of days elapsed.
     17. The Loan Agreement is not amended in any other respect.
     18. The Borrower affirms its obligations under the Loan Agreement, as
amended hereby, and the Borrower agrees that such obligations are its valid and
binding obligations, enforceable in accordance with its terms, subject to no
objection, counterclaim, or defense.
     19. The Borrower affirms that no Default or Event of Default exists. The
Borrower reaffirms all of the representations and warranties contained in
Article II of the Loan Agreement, and the Borrower affirms that each of such
representations and warranties remain true and correct in all material respects
as of the date of this Third Amendment to Loan Agreement, excluding
representations and warranties that by their express terms are limited to a
specific date.

5



--------------------------------------------------------------------------------



 



     20. Lender’s obligations to enter into this Third Amendment to Loan
Agreement are subject to receipt by Lender of the following: (i) fully executed
Third Amendment to Loan Agreement, (ii) fully executed Third Amendment to
Revolving Credit Note, (iii) a resolution of the Borrower in form and substance
satisfactory to Lender, (iv) an officer’s certificate in form and substance
satisfactory to Borrower, (v) a certificate of good standing of Borrower and the
Existing Subsidiary Guarantors containing no matter objectionable to Lender, and
(vi) payment by Borrower to Lender of a non-refundable commitment fee of ten
(10) basis points per annum and all of Lender’s costs and expenses incurred in
connection with the transaction evidenced hereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
     ENTERED INTO as of the date first written above.

                  BORROWER:    
 
                HEALTHSTREAM, INC.    
 
           
 
  By:   /s/ Gerard M. Hayden, Jr.
 
Gerard M. Hayden, Jr.    
 
      Senior Vice President and
Chief Financial Officer    
 
                LENDER:    
 
                SUNTRUST BANK    
 
           
 
  By:
Title:   /s/ Jason A. Reierson
 
FVP    

AGREED TO AND ACCEPTED BY:
GUARANTORS:
THE JACKSON ORGANIZATION,
RESEARCH CONSULTANTS, INC.
By: /s/ Gerard M. Hayden, Jr.               
Title: Director
[SIGNATURES CONTINUED ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



HEALTHSTREAM ACQUISITION I, INC.
By:/s/ Gerard M. Hayden, Jr.                         
Title: Director
HEALTHSTREAM ACQUISITION II, INC.
By:/s/ Gerard M. Hayden, Jr.                         
Title: Director
DATA MANAGEMENT & RESEARCH, INC.
By:/s/ Gerard M. Hayden, Jr.                         
Title: Director

7